                                      1   Matthew Tsai, Esq.
                                          Nevada Bar No. 14290
                                      2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Parkway, Suite 600
                                      3   Las Vegas, NV 89169
                                          Phone: 702-474-2642
                                      4   Fax: 702-949-8398
                                          Email: MTsai@lrrc.com
                                      5
                                          Attorneys for Defendant Synchrony Bank
                                      6
                                                                         UNITED STATES DISTRICT COURT
                                      7                                       DISTRICT OF NEVADA

                                      8   ADRIANA CARCELEN,                                    Case No. 2:19-cv-01533-APG-VCF

                                      9                            Plaintiff,
                                                                                                JOINT MOTION AND ORDER FOR
                                     10              vs.                                       DEFENDANT SYNCHRONY BANK TO
                                                                                                   RESPOND TO COMPLAINT
                                     11                                                                (FIRST REQUEST)
                                          CITIBANK, N.A., a national banking
3993 Howard Hughes Pkwy, Suite 600




                                     12   association; SYNCHRONY BANK, a foreign
                                          corporation; EQUIFAX INFORMATION
                                     13   SERVICES, LLC, a foreign limited-liability
                                          company; EXPERIAN INFORMATION
Las Vegas, NV 89169-5996




                                     14   SOLUTIONS, INC., a foreign corporation;
                                          TRANS UNION LLC, a foreign limited-
                                     15   liability company;

                                     16                            Defendants.

                                     17

                                     18          COME NOW Plaintiff Adriana Carcelen (“Plaintiff”) and Defendant Synchrony Bank

                                     19   (“Synchrony”), by counsel and pursuant to Local Rule IA 6-1, jointly move for an extension as

                                     20   follows:

                                     21                                   STATEMENT OF JOINT MOTION

                                     22          1.        On September 3, 2019, Plaintiff filed a Complaint with this Court [ECF No. 1].

                                     23          2.        Synchrony was served with the Complaint on September 23, 2019.

                                     24          3.        Synchrony’s response to the Complaint is due by October 14, 2019.

                                     25          4.        The Parties have engaged in preliminary discussions in this matter. In order to

                                     26   adequately investigate the allegations and explore the possibility of an early resolution, Synchrony

                                     27   desires an extension until November 4, 2019, to file a response to the Complaint.

                                     28

                                                                     JOINT MOTION AND ORDER FOR DEFENDANT SYNCHRONY
                                                                               BANK TO RESPOND TO COMPLAINT
                                      1
                                                 5.      Counsel for Synchrony conferred with counsel for Plaintiff regarding this Joint
                                      2
                                          Motion. Counsel for Plaintiff agrees to the requested extension.
                                      3
                                                 6.      This Joint Motion is filed in good faith and not for dilatory or other improper purpose.
                                      4
                                          Plaintiff would not suffer any prejudice by the Court permitting Synchrony the requested extension
                                      5
                                          of time and has consented to the requested extension.
                                      6
                                                 7.      This is the first request for extension of time for Synchrony to respond to the
                                      7
                                          Complaint.
                                      8
                                          DATED: October 14, 2019.                          DATED: October 14, 2019.
                                      9

                                     10   /s/ Matthew Tsai                                      /s/ Kevin L. Hernandez
                                          Matthew Tsai                                         Kevin L. Hernandez
                                     11   Nevada Bar No. 14290                                 Nevada Bar No. 12594
                                          LEWIS ROCA ROTHGERBER CHRISTIE LLP                   LAW OFFICE OF KEVIN L. HERNANDEZ
3993 Howard Hughes Pkwy, Suite 600




                                     12   3993 Howard Hughes Parkway, Suite 600                8872 S. Eastern Avenue, Suite 270
                                          Las Vegas, NV 89169                                  Las Vegas, NV 89123
                                     13
                                          Counsel for Defendant Synchrony Bank                 Counsel for Plaintiff Adriana Carcelen
Las Vegas, NV 89169-5996




                                     14

                                     15

                                     16                                                  ORDER

                                     17                                                  IT IS SO ORDERED.

                                     18
                                                                                         UNITED STATES MAGISTRATE JUDGE
                                     19                                                         10-15-2019
                                                                                         DATED:
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                                    2
                                                                    JOINT MOTION AND ORDER FOR DEFENDANT SYNCHRONY
                                                                              BANK TO RESPOND TO COMPLAINT
